Title: To Thomas Jefferson from Jesse Torrey, 19 January 1822
From: Torrey, Jesse
To: Jefferson, Thomas


Sir,—
Chambersburg.
Jan. 19. 1822.
Presuming that you will not have written an answer to my last letter, previous to the arrival of this, I beg permission to add a postscript, for two purposes:—First;—having entertained fears that I had invaded the rules of decorum in having named the writing table to you, after your having informed me that the task of writing is so painful and oppressive to you;—besides recollecting that you mentioned it as the greatest plague of your life, in one of your letters to our friend Isaac Briggs, which he read to me in the year 1816, I could not set my mind at rest without adding a request, in case you should be disposed to favor me with a reply, that you will transfer whatever thoughts you wish to communicate, upon paper, through the medium of a pen held by some young person in your family.—I make this request, (unless there is some obstacle that I am not aware of,) both with a view to exonerate you from the distress of writing and myself from the deduction of the pleasure of reading your letter, knowing it to be written at the expense of your happiness.—In addition to these considerations, I should regret, extremly, that your useful counsels to our country, moral, library political and philosophical, should cease with your manual use of the pen.—As one of the citizens of the present United States, I estimate the substantial and ultimate value of the political wisdom disclosed in your late letter to the Author of the Republican, to be superior to that of the acquisition of a new territory sufficient to form a state.—For I do not conceive that tyranny is confined to Monarchy, I have cut that letter from a newspaper, and intend to preserve it carefully until I see it more permanently secured from oblivion.—The second object of this supplement is, to inform you that, on further serious reflection, I have decided to omit incorporating the extracts from the Law of Nature, in the Moral Instructor; unless perhaps a few simple practical precepts, without allusion to the title of that work, and such as will not be exposed to the scrutinizing jealousy of Bigotry, whose empire is so extensive and powerful, as to be entitled to some concessions, on the score of policy, if not of truth and justice. Besides which I consider that the republication of that noble system of Ethics, complete, will accord more perfectly with the grand design of the great moral Luminary, who framed it, than if mutilated so as to defeat that design;—which was, to present to his fellow man a rule of action and of belief, in short a religion, mild and uncostly, founded on reason and truth; as a substitute for a religion (if it deserves that little) of terror and vast expense, founded on fiction and delusion.—My parents, although natives of Connecticut, the head quarters of Bigotry, having been fortunately early emancipated from its yoke, I have no recollection of ever having been one of its subjects from infancy;—and hence when I gained possession of the Law of Nature, at the age of 12 or 13, I read it repeatedly, with the most exquisite ecstasy; and pledged myself to cause it to be republished, if it should ever be in my power, at a proper period of my life.—And I have never concelled this pledge, notwithstanding my inserting only a part of the work in the first edition of the Moral Instructor.—I fear I shall weary your patience, but I cannot repress my inclination to add, that I am probably indebted to the clear and conclusive demonstrations in the Law of Nature, of the absolute necessity of knowledge to the happiness of all men, for the result of my consequent reflections on the most practicable means of diffusing it: viz. Free Libraries, coextensive with elementary schools;—which I reduced to experiment with the paramount and ultimate object of exhibiting practical proof of its utility for universal imitation.As it occurred to me since writing my last letter, that you might perhaps feel some reluctance to expressing your sentiments on the Moral Instructor, so explicitly under an impression that a portion of the writings of so unpopular an Author as Volney, would hereafter constitute one of its principal parts, as you otherwise would, I thought it proper to notify you of my charging my intention.Accept the renewed assurance of my affectionate regard and ardent FriendshipJesse Torrey, Junr